Citation Nr: 1621555	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a psychiatric disorder, (characterized as a specific phobia, situational type, enclosed places with anxiety disorder) from January 15, 2008 to September 16, 2015, and a rating higher than 50 percent thereafter. 

2.  Entitlement to an initial compensable rating for migraine headaches from January 15, 2008 to September 16, 2015, and a rating higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran had active service from May 8, 2003 to April 24, 2004, and from March 19, 2007 to January 14, 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the pendency of this appeal, by a rating decision in October 2015, the Veteran's disability ratings for migraine headaches and a psychiatric disorder were increased to 30 percent and 50 percent, respectively, effectively September 16, 2015.  Because the increased ratings do not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's psychiatric disorder most closely approximated occupational and social impairment with reduced reliability and productivity.

2.  For the entire period on appeal the Veteran's migraine headaches have been characterized by prostrating attacks occurring on average at least once per month, with symptoms including nausea, some sensitivity to light and occasional visual disturbances that necessitate lying in a quiet, dark room.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, and no higher, for the Veteran's psychiatric disorder are met from January 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9413, 9403 (2015).

2.  The criteria for a 30 percent rating, and no higher, for the Veteran's migraine headaches are met from January 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in September 2008.  The claims herein decided were last readjudicated in October 2015. 

The claims for a higher ratings for headaches and a psychiatric disability on appeal, arise from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. Psychiatric disability

The Veteran's psychiatric disorder is rated under Diagnostic Codes 9413, 9403 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms are controlled by medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Codes 9413, 9403 (2015).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment   with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that   would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under    § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.
In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In the context of a 50 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with reduced reliability and productivity.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment.

Often, treatment records and examination reports contain a Global Assessment      of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.125; DSM-IV.

For the period from January 15, 2008 to September 16, 2015, treatment records show that in 2007 the Veteran was noted to be cooperative.  Her speech was within normal limits.  Her mood was a little low.  Affect was congruent with mood.  Eye contact was good.  Thought process was normal.  Thought content, perceptions, and memory were within normal limits.  Judgement and insight were fair.  In January 2008, she reported that her symptoms had improved and denied panic attacks.  Treatment records document a number of GAF scores of 60.  

On VA psychiatric examination in June 2008, the Veteran reported panic attacks every day for 10 to 20 minutes prior to psychiatric intervention in August 2007.  Since that time, she experienced only one panic attack three weeks ago.  She described difficulties and increased anxiety in large groups and in close quarters, due to them feeling tight and constrictive.  She denied sleep difficulties.  She was being treated with anti-anxiety medication and anti-depressants.  Socially, it was noted that the Veteran experienced difficulty maintaining relationships due to anxiety and depression.  Family ties were most important to her and she described meaningful family relationships.  However, social relationships were not essential to her.  The Veteran stated that she was very close to her daughter and actively participated in her daughter's activities, including girl scouts, cheerleading and softball.  She also stated that she enjoyed going to the movies, reading, and dining out with her boyfriend of three years whenever he was in town.  She added that her boyfriend's occupation required him to travel extensively and he also resided in a different town.  The Veteran endorsed meaningful relations with family.  She stated that she preferred not to engage in social activities beyond her daughter's extracurricular activities due to fear of being observed by others while having a panic attack in social encounters.  

The Veteran was described as clean and neatly groomed.  She was appropriately dressed.  She appeared restless.  Speech was soft or whispered.  She was cooperative and friendly.  Affect was full.  Mood was anxious, fearful and dysphoric.  The examiner described attention disturbance.  Orientation was intact to time, place and person.  The Veteran's thoughts were racing, but thought content was unremarkable.  There was no evidence of phobias, ruminations, paranoid ideation or delusions.  Memory was normal.  With regard to judgment, the Veteran was noted to understand the outcome of her behavior.  She demonstrated insight with regard to her psychiatric symptoms.  She exhibited no inappropriate behavior.  There were no obsessive or ritualistic behaviors.  She denied homicidal or suicidal ideation.  

The examiner diagnosed phobia, situational type, specific to enclosed places.  Her psychiatric symptoms resulted in deficiencies in judgment, thinking, mood and work.  For instance, due to persistent anxiety the Veteran often experienced a sense of impending doom and often made rash decisions, such as leaving work without proper notification.  When experiencing anxiety and panic in social situations the Veteran began to ruminate which resulted in self-generated scenarios of annihilation and further anxiety, which escalated into anxiety of how she was perceived by others.  Occupationally, she was capable of working in situations where she would not been in close proximity to others in an open work space environment.  In sum, the examiner opined that there was reduced reliability and productivity due to mental disorder symptoms, as she was not able to function in large crowds and could benefit from an occupation that did not expose her to large crowds and confined spaces.  Her mood was described as destabilized by constant self-monitoring of others' perceptions of her panic and anxiety episodes, which caused the Veteran to become obsessed with being labeled and stigmatized, resulting in her ruminating and experiencing a sense of impending doom, fear for her daughter's welfare, and depression.  She was assigned a GAF score of 60.

On VA psychiatric examination in September 2015, the Veteran complained of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, impaired judgment, and disturbances of motivation and mood.  She endorsed mild memory loss, such as forgetting names, directions or recent events.  The examiner noted difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances, including work or a work like setting.  

The Veteran reported that after five years in a relationship, she married in April 2015.  It was her first marriage.  She had a 17 year old daughter.  The Veteran reported good family and social relationships with positive interactions.  The Veteran was limited in the performance of her activities of daily living due to multiple sclerosis, which had been diagnosed in 2007.  

The Veteran had attained an education level of over 15 years of school.  She had served in the Army for 12 years and had retired two years earlier.  She was most recently employed in 2011 at an AFB in the finance department.  Previously she worked for the Army three years and in the civil service for seven years.  Reportedly, she was medically retired due to her multiple sclerosis and anxiety disorder two years earlier.  

The Veteran was oriented times four.  Memory was grossly intact.  Attention and concentration were intact.  She presented with receptive and expressive language consistent with reported education/employment history and unimpaired.  There was no indication of psychosis, hallucinations or delusions.  Mood was reported as depressed.  Her affect was anxious and consistent with narrative content.  Her social skills were intact.  The Veteran denied current or recent suicidal or homicidal ideation, plan or intent.  The examiner diagnosed anxiety disorder, not otherwise specified.  The examiner noted that the Veteran's current symptomology did not appear to meet the criteria for a diagnosis of a specific phobia at that time.  The examiner opined that the psychiatric disorder was productive of occupational and social impairment with reduced reliability and productivity.  

On review of the evidence of record, the Board finds that the Veteran's psychiatric disorder most closely approximates the criteria for a 50 percent rating during the period prior to September 16, 2015.  The July 2008 VA examiner specifically found that the Veteran's psychiatric disorder caused reduced reliability and productivity, and that she had difficulty maintaining relationships and destabilization of mood due to anxiety and depression, which corresponds to a 50 percent rating.  Her GAF scores were mostly 60, consistent with more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) supportive of a 50 percent rating.  

The Board finds that the evidence of record does not support a higher disability rating of 50 percent at any point during the appeal period.  While the Veteran evidenced difficulty adapting to stressful circumstances during the more recent VA examination, she has not evidence other symptoms corresponding to a 70 percent rating during the appeal period, such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships.  

Additionally, while the evidence undeniably shows that the Veteran's psychiatric symptoms are productive of social impairment, overall she reported good family and social relationships with positive interactions.  While the Veteran reported being medically retired, due in part to her anxiety disorder, it is apparent that her most limiting factor occupationally, as well as in the performance of activities of daily living, was multiple sclerosis.  Significantly, both VA examiners opined that the psychiatric disorder was productive of occupational and social impairment with reduced reliability and productivity.  

In sum, the Board finds that the criteria for a 70 percent rating have not been demonstrated.  The evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor is there symptomatology of similar severity, frequency and duration consistent with the criteria for a 70 percent rating.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 70 percent and a rating greater than 50 percent is denied.

Accordingly, prior to September 16, 2015, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 50 percent rating, and no higher, for a psychiatric disorder, characterized as a specific situational type phobia of being in enclosed places, and anxiety disorder with panic attacks and depression are met.  A rating in excess of 50 percent is not warranted at any point during the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


2.  Migraine headaches

The Veteran's headaches have been assigned a noncompensable rating from January 15, 2008 to September 16, 2015, and a 30 percent thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 0 percent rating is warranted for less frequent attacks.  A compensable 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

Prior to September 16, 2015, the Veteran was seen for daily bifrontal, tension type headaches in 2007 and 2008.  She denied nausea, vomiting, photophobia or phonophobia.  The Veteran was diagnosed with tension headaches.  In January 2008, she reported improvement in symptoms, although she noted seeing stars randomly and having blurred vision.

On VA examination in June 2008, the Veteran reported migraine headaches manifested by pain and pressure, which mostly started in the back of the head, although sometimes the pain manifested in the frontal area.  These headaches occurred approximately three times per week.  During these episodes light bothered her, but she denied any other visual problems.  She usually took the medication for migraine headaches as prescribed, went into a dark room and laid down.  The headaches lasted anywhere between two to four hours.  Upon waking, she usually felt groggy from the medications, but normally the headache had resolved.  However, she indicated that recently her medications were providing little relief and she had been advised to switch medications.  The Veteran also gave a history of having a shot of Phenergan and another shot in a doctor's office about a year earlier for severe headaches.  Recent history was negative for emergency room visits.  She reported that she was unemployed, due in part to her headaches, as well as her multiple sclerosis. 

On VA examination in December 2008, the Veteran complained of daily migraine headaches, in different locations, sometimes at the back of her head and sometimes in her temples.  She denied aura or visual field change with headaches.  She endorsed occasional nausea.  The Veteran took medication with relief, although the examiner noted no treatment with migraine-specific medications.  The examiner indicated that the Veteran did not report migraine-type symptoms, that other records do not document migraine headaches, and that her headaches were more likely than not tension headaches.  

An April 2010 record notes migraines normally occurring "twice per month" that required her to lied down in a darkened room.

In November 2011, the Veteran reported three bad migraines the preceding month, which she noted was unusual and that she "usually has fewer than this."  The clinician determined that the Veteran required prescription medication.   

On VA examination in September 2015, the Veteran reported headaches approximately once per week, with one or two a month being of a more severe nature.  The Veteran had tried numerous triptans, most recently Relpax, which had not helped.  The headaches were incapacitating to where she had to go lay down in a dark room and go to sleep.  Headaches typically lasted several hours but less than a day.  Her headaches started in occiput then generalized to both sides of head with severe pounding pain.  She endorsed light and sound sensitivity, sensory changes, and nausea and vomiting.  She also reported feeling very hot during the headaches.  Her anxiety would also increase.  The Veteran endorsed pulsating or throbbing head pain on both sides of the head.  The pain was worsened by physical activity.  The examiner diagnosed migraines, including migraine variants, with characteristic prostrating attacks of migraine occurring once a month.  There were no very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner determined that the Veteran's headache condition had no impact on her ability to work.

In light of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether throughout the period on appeal, the Veteran has had at least one migraine per month that is "prostrating," as required for a 30 percent rating under Diagnostic Code 8100.  Since 2008, the Veteran has reported varying symptoms becoming manifest during episodes of more severe headaches, including, seeing stars, sensitivity to light and occasional nausea.  She necessitated lying in a dark, quiet room.  The Board finds that the Veteran is competent to report whether she needs to lie down in a dark, quiet room due to her migraines, as well as whether she experiences nausea, visions disturbances or light sensitivity.  This type of symptomatology is largely subjective.  Also, the June 2008 and December 2008 VA examiners noted that the Veteran had to lie down in a dark, quiet room, but did not comment as to whether her headaches were prostrating in nature.  While there are some inconsistencies in the record regarding the Veteran's symptoms and frequency of her headaches, the Board does not find in this case that it is of such significance as to take the weight of the evidence as a whole out of equipoise.   Significantly, in April 2010 the Veteran reported migraines twice per month, which is consistent with her report during the 2015 VA examination of having 1-2 severe migraines per month.  Additionally, in November 2011 the Veteran reported three bad migraines the preceding month, which she noted was "unusual."  Similarly, in June 2008 she gave a history of visiting a doctor's office twice the preceding year for shots to treat her migraines.  Resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the entire appeal period.

The Board further finds that the criteria for a higher rating under Diagnostic Code 8100 have not been met.  As explained above, the criteria for a 50 percent rating include very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As shown above, the evidence of record as a whole, including several of the Veteran's own statements, mostly reflects that the Veteran has experienced, at most, one to two migraines per month during the period on appeal, but certainly not "very frequent."  Also, there is no evidence suggesting they are productive of "severe economic inadaptability."  In fact, the VA examiner in 2015 specifically found no evidence of very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability, and the examiner concluded that the Veteran's headache condition had no impact on her ability to work.

Accordingly, prior to September 16, 2015, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 30 percent rating, and no higher, for migraine headaches are met.  However, the preponderance of the evidence is against the claim for a rating higher than 30 percent at any time during the period on appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.
Other Rating Considerations

The Board has also considered whether the Veteran's psychiatric disorder and migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Pertaining to the Veteran's psychiatric disorder, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected psychiatric disorder has manifested with symptoms that are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant  a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Moreover, she has not been frequently hospitalized during the course of this claim.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  

Concerning the service-connected migraine headaches, the discussion above reflects that the symptoms of the Veteran's headaches are contemplated by the applicable rating criteria.  The rating criteria for headaches contemplate the level of severity and symptomatology of the Veteran's migraines, involving at least one prostrating attack per month.  The effects of her disability have been fully considered and are contemplated in the rating schedule.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.


ORDER

From January 15, 2008, an initial rating of 50 percent, but no higher, for the Veteran's psychiatric disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From January 15, 2008, an initial rating of 30 percent, but no higher, for the Veteran's migraine headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran's entitlement to a TDIU prior to April 6, 2013 is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Remand is necessary for the AOJ to consider this matter in the first instance.


Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to a TDIU prior to April 6, 2013 under the provisions of 38 C.F.R. § 4.16 , based on impairment attributable to her service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


